Title: To George Washington from the Massachusetts Council, 12 October 1779
From: Massachusetts Council
To: Washington, George


        
          Sir
          State of Mass. Bay In Council Octr 12 1779
        
        your Excellencys Letter of the 4th of October to the Council of this State was duly received, and immediately laid before the General Assembly which fortunately happened to be then sitting. The Assembly have chearfully complid with your Requisition and accordingly orderd two thousand Men to be raisd with all possible Dispatch for the Purpose mentiond. The Council have appointed Brigr General

Fellows to take the Command. Inclosd is Copy of the Resolution of the General Assembly. Wishing that Success may ever attend the Arms of the United States & their Ally, I am in the Name & Behalf of the Council Yr Excellencys most obedient humble Servant.
      